Citation Nr: 0833915	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 
2005, for entitlement to service connection for degenerative 
joint disease (djd) of the lumbar spine.

2.  Entitlement to an increased initial disability rating for 
djd of the lumbar spine currently evaluated as 20 percent 
disabling effective July 26, 2005.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection effective June 26, 2005.  

In a notice of disagreement (NOD) dated March 2006, the 
veteran disagreed with the effective date of service 
connection.  In a NOD dated January 2007, the veteran 
disagreed with the initial disability rating, and perfected 
an appeal of the effective date issue.  In a formal 
substantive appeal dated June 2007, the veteran perfected an 
appeal of the increased disability rating issue.  Both issues 
concern service connected djd of the lumbar spine.

The veteran indicated in both substantive appeal documents 
that he desired to present evidence and testimony before a 
Veterans Law Judge (VLJ) at a hearing at the RO.  However, 
the veteran failed to appear at such a hearing on July 18, 
2008.


FINDINGS OF FACT

1.  The veteran claimed entitlement to service connection for 
the disabilities on appeal in a written claim received by the 
RO on July 26, 2005.

2.  The veteran submitted claims for his back disorder in 
June 1985 and in August 1993, which were denied in unappealed 
rating decisions dated January 1986 and December 1993, 
respectively.

3.  The veteran's lumbar spine disability is manifested by 
complaints of constant pain exacerbated by walking and 
standing for a long period of time, inability to bend and 
lift weight, increased lordosis, some spasm and tenderness of 
the para vertebral muscles, extension to 15 degrees with 
complaint of pain, flexion to 55 degrees with complaint at 
the end of motion, right and left lateral flexion to 15 
degrees, and right and left lateral rotation to 10 degrees 
with complaints of pain when rotating to the right.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service connected djd of 
the lumbar spine so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1. The correct effective date of the grant of service 
connection for a low back strain with djd is July 26, 2005. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an increased initial disability rating 
for service-connected djd of the lumbar spine in excess of 20 
percent disabling are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a Diagnostic Code 5242 (2007).

3. The criteria for referral for increased disability rating 
for service-connected djd of the lumbar spine on an 
extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date because he submitted evidence which, he 
argues, supports a conclusion that his disabilities predated 
the July 26, 2005, effective date for service connection for 
his djd of the lumbar spine disability, and he further 
contends that he is entitled to a disability rating in excess 
of the currently assigned 20 percent disability rating for 
his service-connected lumbar spine disability. The Board will 
address preliminary matters and then render a decision.


Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The Board 
notes that the veteran was informed of the information and 
evidence needed to substantiate his service-connection claim 
in a letter dated August 2005, and further notes that the 
veteran's service connection claim for his lumbar back 
disability was granted in the February 2006 rating decision.

However, the Court of Appeals for Veterans Claims (the Court) 
has held where, as here, a claim for service connection has 
been granted, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to 
downstream issues.  See Goodwin v. Peake, 22 Vet.App. 128, 
137 (2008).  Both issues raised in this case by the veteran, 
entitlement to an earlier effective date and an increased 
initial disability rating are downstream issues. The veteran 
has not indicated that he has been prejudiced by any lack of 
notice provided by the RO.

Moreover, with regard to the issue of an effective date, as 
is discussed in detail in the Analysis below, the Board 
observes that the issues in this case rely solely on the 
contents of the record on appeal; specifically, the issue of 
earlier effective date is determined by when the veteran's 
claim was received by the RO.  Any lack of development to 
obtain evidence regarding the disabilities would have no 
bearing on when the claim was filed.  Thus, the Board finds 
that the veteran is not prejudiced by any failure of the RO 
to fulfill a duty to assist or notify.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in an April 2008 letter.  In addition, as 
noted above, the veteran received notice of the first three 
Dingess elements.  The Board further finds that the veteran 
received appropriate notice, with respect to his increased 
rating claim, in accordance with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The April 
2008 letter specifically informed the veteran of the specific 
rating criteria that applied to his increased disability 
rating claim, informed him of the kinds of evidence that 
would substantiate the claim, and informed him of how VA 
reaches a decision regarding a disability rating.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007). The record reveals that the veteran was sent notice 
to an address of record that he was scheduled for a hearing 
before a VLJ at the RO on July 18, 2008 at 8:30 a.m., and 
that he failed to appear for the hearing.

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to an effective date earlier than July 26, 
2005, for entitlement to service connection for degenerative 
joint disease (djd) of the lumbar spine.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA. See also 
38 C.F.R. § 3.151(a) (2007). A claim is defined as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2007). Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by the VA may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2007).

Analysis

The evidence of record establishes that the RO received the 
veteran's claim for service-connection for a djd lumbar spine 
disability on July 26, 2005.  This is the date as of which 
service connection has been established for the service-
connected disability.  As was discussed in the law and 
regulations sections above, the effective date of service 
connection is ordinarily the date of filing of the claim.  A 
review of the record does not reveal any writing which could 
be construed as an earlier filing of the claim at issue.  
Thus, the Board finds that the veteran's claim was received 
by the RO on July 26, 2005, and not on an earlier date.

In essence, the veteran simply contends that the RO should 
consider the evidence he has presented showing the conditions 
long pre-dated the current date of service-connection.  The 
record reveals that the veteran first submitted a claim for 
entitlement to service connection for a back disorder in June 
1985.  That claim was denied in a rating decision dated 
January 1986.  There is no evidence that the veteran 
disagreed with that decision within the time period provided 
by regulation.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement (NOD) initiates appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a statement of the case is issued 
by VA].  See also 38 C.F.R. § 20.302(a) (2007) [providing 
that a notice of disagreement must be filed within one year 
of the date that the RO mails the rating decision to the 
veteran.]

In addition, the record reveals that the veteran once again 
submitted a claim for service connection regarding his back 
disorder in August 1993, and that the claim was denied in a 
December 1993 rating decision.  As above, there is no 
evidence in the record that the veteran submitted a NOD 
regarding the December 1993 rating decision.  

The Board observes in passingThat contention is more properly 
a claim that the RO committed clear and unmistakable error in 
its previous decisions by not recognizing the evidence 
supported entitlement to service connection.  See for example 
veteran's NOD dated March 2006 and the VA Form 9 dated June 
6, 2007.  

"Clear and unmistakable error (CUE) is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  In Fugo v. Brown, 6 Vet. App. 40, 
43 (1993), the Court held that CUE is one of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and, unless it is the kind of error, that if 
true, would be CUE on its face, must provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  Id. at 43-44.  Fugo 
further held that neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non-specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process), meet the restrictive definition of CUE.  
Id. at 44.

The Board observes that the veteran has maintained this claim 
as one of earlier effective date, and has not raised the 
issue of CUE specifically.  The record reveals that the 
veteran received notice of both of the rating decisions and 
no appeal was perfected of either rating decision.  Thus, 
both the January 1986 and December 1993 rating decisions are 
final.  See 38 C.F.R. § 20.1103 (2007) [ A determination on a 
claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed in Rule 302 (20.302 of this part)].

Accordingly, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that the currently assigned effective date of July 26, 
2005, is the earliest effective date assignable for service-
connected djd lumbar spine disability.  Because the law, and 
not the facts, is dispositive of the issue, the veteran has 
failed to state a claim upon which relief may be granted, 
and, as a matter of law, the claim must be denied. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2.  Entitlement to an increased initial disability rating for 
djd of the lumbar spine currently evaluated as 20 percent 
disabling effective July 26, 2005.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Specific rating criteria

The veteran's djd of the lumbar spine disability is rated 
under Diagnostic Code 5242 [Degenerative arthritis of the 
spine].  The Board observes that for diagnostic codes 5235 to 
5243 (unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a General Rating Formula for Diseases and Injuries 
of the Spine provides the criteria for back injuries.  The 
General Rating Formula provides that with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease the following 
ratings will apply: 

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 30 percent rating is warranted for forward 
flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.

A 20 percent rating is warranted for forward 
flexion of the thoracomlumbar spine greater than 30 
degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined 
range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Analysis

Assignment of diagnostic code

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.   See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The RO rated the veteran's claim using Diagnostic Codes 5242 
[Degenerative arthritis of the spine].  Neither the veteran 
nor his representative has contended that a different 
diagnostic code is more appropriate for his disability. 

The veteran's lumbar spine disability is manifested by 
complaints of constant pain exacerbated by walking and 
standing for a long period of time, inability to bend and 
lift weight, increased lordosis, some spasm and tenderness of 
the para vertebral muscles, extension to 15 degrees with 
complaint of pain, flexion to 55 degrees with complaint at 
the end of motion, right and left lateral flexion to 15 
degrees, and right and left lateral rotation to 10 degrees 
with complaints of pain when rotating to the right.  The most 
recent medical examination of the veteran's lumbar condition 
specifically noted that there was "evidence of 
incoordination without any weakness and fatigability, and 
functional loss due to subjective complaint of pain is 
present."  There was no evidence of ankylosis reported.  

The Board notes that the veteran has complained in earlier 
medical examinations that his back pain radiated from his 
lower back to his lower extremities.  See an October 1, 1998, 
medical report by Dr. L.R., M.D.  However, no neuropathy or 
radiculopathy was diagnosed and Dr. L.R. noted in later 
medical examination reports that there was no "radicular 
component" to the veteran's spine disorder.  See November 
11, 2002, medical report of Dr. L.R.  Nonetheless, the Board 
has considered whether the criteria of the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is appropriate in this case.  That Formula provides as 
follows:

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician. See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

In this case, there is no evidence of record of a diagnosis 
of intervetebral disc syndrome and there is no evidence of 
record that a physician has ordered the veteran to bed rest.  
Therefore, the Board will not apply the criteria of the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

After a review of the evidence pertaining to the veteran's 
service-connected djd lumbar spine disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the disability is Diagnostic Code 5242 because 
there is evidence of limited range of motion and degenerative 
changes in the lumbar spine.  As noted above, the diagnostic 
code criteria is the same for Diagnostic Code 5237 and 
Diagnostic Code 5242 [Degenerative arthritis of the spine].  

Schedular rating

The veteran's back disability is rated under the general 
rating formula for back disabilities set out in the law and 
regulations section above.

To obtain a disability rating higher than the currently 
assigned 20 percent, the evidence must show forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine, or unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A review of the medical evidence shows that there is no 
evidence in the record of ankylosis of any degree of the 
veteran's spine.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure." See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987); see also Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995) (citing Dorland's Illustrated 
Medical Dictionary (27th ed. 1988) at 91). 

In fact, the veteran's range of motion noted by the December 
2005 examiner was forward flexion to 55 degrees, extension to 
15 degrees, lateral flexion to 15 degrees both right and 
left, and lateral rotation to 10 degrees both right and left.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2007).  The normal 
combined range of motion is 240 degrees.  The veteran's 
measured ranges of motion, without any medical evidence of 
ankylosis, hardly equate to the assignment of a higher 
disability rating under the current formula.  

The 2005 examiner noted no scoliosis, reversed lordosis or 
abnormal kyposis.  In short, there is no basis for assigning 
a higher disability rating under the general formula for 
rating spine disabilities.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The December 2005 examiner 
noted that there was "additional limitation of motion of 
lower back due to pain on repetitive use," and that the 
additional limitation was "10 degrees of flexion of the 
lumbar spine."  That being the case, the Board notes that 
the veteran's measured flexion was 55 degrees, and assuming 
the additional 10 degrees of limited range of motion due to 
pain on repetitive use, the resulting limit on motion is 45 
degrees; that degree is 15 degrees in excess of the 
limitation required for a higher rating under the criteria of 
the general rating formula for back disabilities set out in 
the law and regulations section above.  For that reason, the 
Board finds that an assignment of additional disability based 
on DeLuca factors is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  After review of the 
evidence, the Board finds that the veteran's disability has 
not changed to a degree warranting a higher or lower 
disability rating.  For that reason, separate ratings are not 
applicable.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The Board initially observes that the issue of extraschedular 
application was considered in the May 2007 statement of the 
case.  The Board will do likewise.

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative. The record shows that the veteran has 
required in-patient treatment, but no hospitalization for his 
djd lumbar spine disability. No examination report states 
that the condition resulted in any time lost from work.  
There are no other records showing that the veteran has lost 
time from work because of his service-connected lumbar 
disability.  In short, there is no evidence that the veteran 
is occupationally impaired beyond the level contemplated in 
the assigned disability ratings. See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected djd of the lumbar spine 
disability for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.


ORDER

1.  Entitlement to an effective date earlier than July 26, 
2005, for entitlement to service connection for djd of the 
lumbar spine is denied.

2.  Entitlement to an increased initial disability rating for 
service-connected djd of the lumbar spine in excess of 20 
percent disabling is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


